Citation Nr: 0828491	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  97-20 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of a 20 
percent for residuals of a contusion of the lumbar area with 
degenerative disc disease and degenerative joint disease, 
postoperative lumbar laminectomy, for the periods from: June 
3, 1996, to August 17, 2004; January 1, 2005, to August 6, 
2006; and March 1, 2007, to October 17, 2007.

2.  Entitlement to an increase rating in excess of 40 percent 
for residuals of a contusion of the lumbar area with 
degenerative disc disease and degenerative joint disease, 
postoperative lumbar laminectomy ("lumbar spine 
disability"), from October 18, 2007.


WITNESSES AT HEARING ON APPEAL

Appellant and his son




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel
 

INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In that decision, 
the RO denied the veteran's claim seeking an increased rating 
in excess of 10 percent for the veteran's lumbar spine 
disability.  The veteran perfected a timely appeal of that 
decision.

In October 1998, the Board remanded the lumbar spine issue to 
the RO for further development.  By a rating decision in May 
1999, the RO increased the rating for the lumbar spine 
disability from 10 percent to 20 percent, effective from June 
3, 1996 (date of receipt of the claim).

In September 1999, the Board entered a decision denying the 
veteran's appeal for an increased rating in excess of 20 
percent for the lumbar spine disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2000, the 
Court granted a joint motion of the veteran and the Secretary 
of Veterans Affairs to vacate that decision, and remanded the 
lumbar spine issue to the Board for readjudication.  In July 
2000 the Board remanded the issue to the RO for further 
development consistent with requirements contained in the 
April 2000 joint motion.

The veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Atlanta, Georgia.

In a February 2006 rating decision, the RO granted a 
temporary total disability rating pursuant to 38 C.F.R. § 
4.30 (based on a period of convalescence from August 18, 
2004, to December 31, 2004).  By that same rating action, the 
RO denied an increased rating in excess of 20 percent for the 
veteran's lumbar spine disability, and restored the 20 
percent rating on the date following the termination of the 
temporary total rating (January 1, 2005).  See 38 C.F.R. 
§ 4.30.  In August 2006, the Board again remanded the issue 
concerning an increased rating for the lumbar spine 
disability to the RO.

In a May 2007 rating decision, the RO granted a temporary 
total disability under 38 C.F.R. § 4.30 (based on a period of 
convalescence from August 7, 2006, to February 28, 2007), for 
the veteran's lumbar spine disability, with the 20 percent 
rating restored effective the date following the termination 
of the temporary total rating (March 1, 2007).  In a separate 
rating action, dated December 2007, the RO increased the 
rating for the veteran's lumbar spine disability from 20 
percent to 40 percent disabling, effective from October 18, 
2007.

Since the assignment of a 20 percent rating for the veteran's 
lumbar spine disability for the periods from: June 3, 1996, 
to August 17, 2004; January 1, 2005, to August 6, 2006; and 
from March 1, 2007, to October 17, 2007, and the assignment 
of a 40 percent rating for this same disability from October 
18, 2007, do not constitute the maximum benefit under the 
rating schedule, the issue concerning an increase during each 
of the staged rating periods remains in controversy and hence 
is a viable issue for appellate consideration.  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Thus, the Board has phrased the issues 
as listed on the cover page of the decision.

In addition, in a February 2006 rating decision, the RO 
granted (separate)service connection for weakness of the 
right lower extremity and assigned an initial rating of 10 
percent.  The RO sent the veteran a letter to this effect and 
notice of his appellate rights.  The information of record 
indicates that the veteran has not filed a notice of 
disagreement contesting either the disability rating or the 
effective date assigned for the right lower extremity 
weakness.  Thus, this discrete issue is not a part of the 
current appeal.


FINDINGS OF FACT

1  The veteran's residuals of a contusion of the lumbar area 
with degenerative disc disease and degenerative joint 
disease, postoperative lumbar laminectomy, are characterized 
by the following objective findings: chronic low back pain; 
tenderness in the low back area; mild paraspinal muscle 
spasm; an abnormal gait; and forward flexion greater than 30 
degrees as well as a combined range of motion greater than 
120 degrees (based on each component of lumbar spine motion) 
with evidence of pain; and are productive of no more than 
moderate functional impairment, at least for the periods from 
June 3, 1996 to August 17, 2004; January 1, 2005 to August 7, 
2006; and March 1, 2007 to October 18, 2007.

2.  The veteran's residuals of a contusion of the lumbar area 
with degenerative disc disease and degenerative joint 
disease, postoperative lumbar laminectomy, currently result 
in: moderate to severe low back pain with intermittent relief 
(with medication and rest); tenderness of the entire back; 
and unsteady gait requiring the use of a cane; positive 
straight leg raising; forward flexion to 30 degrees with 
observable pain on motion; and pain at the extremes of range 
of motion with no additional functional limitation due to 
pain on repetitive motion, fatigue, weakness, lack of 
endurance or incoordination; and are productive of no more 
than severe impairment, at least for the period from October 
18, 2007.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for residuals of a contusion of the lumbar area with 
degenerative disc disease and degenerative joint disease, 
postoperative lumbar laminectomy, at least for the periods 
from: June 3, 1996, to August 17, 2004; January 1, 2005, to 
August 6, 2006; and March 1, 2007, to October 17, 2007, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a Diagnostic 
Codes 5286-5295 (2002), 5235-5243 (2007).

2.  The criteria for an increased rating in excess of 40 
percent for residuals of a contusion of the lumbar area with 
degenerative disc disease and degenerative joint disease, 
postoperative lumbar laminectomy, at least for the period 
from  October 18, 2007, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5286-5295 (2002), 5235-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) would also apply to require general notice that an 
effective date will be assigned if an increased rating is 
awarded.  See generally Dingess v. Nicholson, 19 Vet. App. 
273 (2006). 

For an increased-compensation claim, however, section § 
5103(a) requires, at a minimum, that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 120 
(2008).

The Board acknowledges that the notices provided in April 
2002, July 2005, and August 2006 did not cover all of the 
elements required by the recent Vazquez-Flores decision and 
were issued subsequent to the appealed rating decision.  That 
notwithstanding, the veteran has not been prejudiced in this 
instance, as the notice letters suggested the types of 
evidence, including both medical and lay evidence, that could 
support the veteran's claim for increase.  The veteran and 
his representative were also provided specific rating 
criteria in an SOC and in subsequent Supplemental SOCs, which 
detailed potentially applicable criteria for disabilities of 
spine under both the former and revised regulations.  The 
veteran was scheduled and reported for several VA 
examinations, which paralleled the relevant diagnostic 
criteria.  Moreover, the veteran and his representative 
provided specific information concerning his disabling 
manifestations during the course of his claim and appeal.  
Specifically, the veteran and his representative provided 
statements and supporting medical treatment records, which 
discussed the veteran's service-connected lumbar spine 
disability in terms of relevant symptomatology.  These 
records described the functional effects of his disability on 
his everyday life.  Thus, the Board is satisfied that the 
veteran and his representative had a meaningful opportunity 
to participate in the process, which was demonstrated by way 
of their actual knowledge, as well as a reasonable 
understanding, of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

With respect to the duty to assist, all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service connected disabilities.  The veteran and his 
representative has not indicated that the veteran has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorder at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  However, in cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question 
that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, supra..  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's lumbar spine disability has been rated under 
the former Diagnostic Codes 5292 to 5295 (effective prior to 
September 26, 2003), and under the revised Diagnostic Code 
5243 to 5299 (effective from September 26, 2003), as 20 
percent disabling effective from June 3, 1996 to August 17, 
2004, from January 1, 2005 to August 6, 2006, and from March 
1, 2007 to October 17, 2007; and as 40 percent disabling 
effective from October 18, 2007.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the criteria for rating disabilities of the 
spine.  Effective September 23, 2002, VA revised the criteria 
for rating intervertebral disc syndrome, after the date on 
which the instant claim was filed on June 1996.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for rating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether an increased rating is warranted for the veteran's 
lumbar spine disability.  The General Counsel for VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and after 
the effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g).

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 20 percent rating requires moderate limitation of 
lumbar spine motion.  A maximum 40 percent rating requires 
severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 20 percent rating was assigned for disability 
manifested by muscle spasm on extreme forward bending and 
loss of lateral motion, unilateral, in a standing position.  
A 40 percent evaluation was assigned for severe disability 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of joint space.  A 40 percent was also assigned 
if only some of these manifestations are present with 
abnormal mobility of forced motion.  38 C.F.R. § 4.17a.  A 40 
percent rating is the highest schedular evaluation assignable 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 20 percent rating was assigned for moderate, 
recurring attacks.  A 40 percent rating was assigned for 
severe, recurring attacks with intermittent relief.  A 60 
percent rating was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with attack with little 
intermittent relief.  38 C.F.R. § 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is assigned with incapacitating episodes of having 
at total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.; see also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Compare, 67 Fed. Reg. 
54345 (Aug. 22, 2002), effective September 23, 2002, and 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 
2003, [Diagnostic Code 5293 redesignated as 5243 and codified 
at 38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V).

III.  Factual Background and Analysis

The record reflects that the veteran filed a claim for an 
increased rating in June 1996.  In support of this claim, the 
veteran was afforded a VA examination in July 1996, during 
which he reported a history of having been blown off the back 
of a truck in 1966, when the truck hit a land mine.  He 
complained of low back and leg pain, which he rated at 
approximately 8-9/10.  He described the pain to be worse with 
walking of any significant distance or with sitting for any 
long period of time; and that he could not bend or lift heavy 
objects due to back pain.  The physical examination revealed 
that he performed positive straight leg raising at 40 
degrees.  There were no postural abnormalities or fixed 
deformity, but some mild paraspinal muscle spasm was 
detected.  Forward flexion was to 80 degrees, with the 
veteran using his hands to push up from a bending position.  
Backward extension was to 20 degrees; lateral flexion was to 
35 degrees, bilaterally; and rotation was to 45 degrees, 
bilaterally.  There was evidence of mild to moderate  pain 
with the range of motion maneuvers.  No neurologic deficit 
was appreciated.  The X-rays of lumbar spine revealed L5-S1 
degenerative changes.  The diagnoses were or degenerative 
disease of the L5- S1 facet joints and disc disease at the 
same level.

VA outpatient treatment records show that the veteran 
complained of increased back pain in July 1997.  The pain was 
worse when walking.  On examination, straight leg raising was 
negative.

When the veteran was examined by VA in October 1997, he 
recalled the in-service back injury, and indicated that in 
the previous six months, he had intermittent left leg pain 
that radiated from the left hip to the foot.  The diagnosis 
was chronic low back pain.

Upon VA examination of the spine in March 1999, the veteran 
complained of continued low back pain that radiated to his 
left toes and indicated that his pain was worse with walking, 
stooping, and prolonged sitting and with cold weather.  He 
complained of significant later morning stiffness, and with 
prolonged sitting after trying to arise from a seated 
position.  The physical examination showed that a decreased 
range of lumbar spine motion, with forward flexion to 50 
degrees, extension to 0 degrees, and lateral bending to 15 
degrees, bilaterally.  The examiner observed the veteran to 
show some wincing with all ranges of motion.  The veteran 
demonstrated a normal gait pattern, with no evidence of 
clonus or other long-track signs.  The straight leg raising 
sign was negative.  The motor strength examination was 5/5 
and symmetric for the lower extremities.  The sensory 
examination was intact and symmetric, with the exception of 
decreased subjective sensation over the left S1 distribution.  
He showed normal reflexes with no evidence of Babinski.  The 
X-rays of the lumbar spine showed hypertrophic degenerative 
joint disease of the lumbar spine; and there was no gross 
evidence of disc space narrowing as was noted on previous 
examination.  The assessment was mechanical low back pain 
with lumbar spondylosis.  According to the examiner, the 
veteran did not have a significant amount of radiculopathy; 
and it was likely that the veteran might have had a herniated 
disc after the in-service injury and not the diagnosis of 
degenerative disc disease.  The examiner noted that most 
herniated discs could likely develop into degenerative disc 
disease, but explained that there was no evidence on 
radiographs which showed that the veteran's disc spaces had 
collapsed.  The examiner felt that the veteran's conditions 
were all related to the initiating events in service; that 
is, a herniated disc with subsequent and present 
radiculopathy, likely secondary to facet arthrosis and 
lateral foraminal stenosis.

A private MRI was performed in July 2004, which revealed a 
right paracentral disc protrusion at L4-L5 resulting in 
effacement of the right L5 nerve root as well as some mild 
effacement of existing right L4 nerve root; moderate central 
canal stensosis at L3-L4 and L4-L5; and multilevel 
hypertrophic facet arthropathy.  In August 2004, the veteran 
had a lumbar laminectomy.  A September 2004 patient and 
summary sheet reflects that the veteran had occasional aches 
and pain in his back, but was making good progress.  

VA conducted an examination of the veteran in October 2004.  
He had continued complaints back pain radiating in the right 
lower extremity, and related that he was restricted in his 
function.  The examiner noted that the veteran had a lumbar 
laminectomy two months prior, and referred to the veteran's 
history of being unemployed and of his having a difficult 
time performing activities of daily living.  The veteran 
related that he was only able to perform personal hygiene 
activities and light cleaning; and that he could feed himself 
and ambulate on his own.  The physical examination of the 
lumbar spine revealed a well-healed incision midline over the 
dorsum of the lumbar spine (approximately 7 cm in length).  
The straight leg raising was positive on the right and 
negative on the left.  The range of motion measurements were 
extension 0 through 10 degrees, flexion 0 to 40 degrees, 
(bilateral) lateral bending 0 to 20 degrees, and (bilateral) 
lateral rotation 25 degrees with pain.  The motor strength 
was 4/5 in the right quadriceps, ankle dorsiflexor, ankle 
plantar flexor, and extensior hallucis longus; and was 5/5 in 
the right hamstring, ankle plantar flexor, and extensor 
hallucis longus.  Sensation was intact in all dermatomes of 
the lower extremities to light touch, as was proprioception 
in both lower extremities.  The veteran showed an abnormal 
gait and used a cane for ambulation.  The x-rays of the 
lumbar spine showed degenerative disc disease of L1-L2, L2-
L3, which was worse from L3-L4, L4-L5, and L5-S1, and that 
portions of L4 and L5 spinous processes had been removed.  
The diagnoses included degenerative disc disease of the 
lumbar spine, and radiculopathy of the right lower extremity.  
According to the examiner, the veteran was two months status 
post-surgical decompression over the lower lumbar spine.

When the veteran was examined by VA in August 2005, he 
complained of constant back pain, and that his functional 
impairment included difficulty standing, walking and bending.  
The veteran related that he has incapacitating episodes, as 
often as one time per year that lasts for 30 days.  He 
elaborated that over the past year, he had one episode of 
incapacitation that lasted a total of 30 days, and that Dr. 
D. K. recommended bed rest.  Upon physical examination, the 
veteran had an abnormal gait that due to right lower 
extremity weakness, and required a cane for ambulation and 
support.  There were no muscle spasms, but tenderness was 
noted.  The straight leg raising was positive on the right 
and left.  There was no ankylosis of the spine.  The range of 
motion of the thoracolumbar spine was flexion to 65 degrees, 
extension to 15 degrees, right and left lateral flexion each 
to 15 degrees, and right and left rotation each to 15 degree.  
Pain was appreciated with the above range of motion.  There 
was no signs of intervertbral disc syndrome with chronic and 
permanent nerve root involvement.  According to the examiner, 
the veteran's joint function of the spine was additionally 
limited by the following after repetitive use-pain, and pain 
has the major functional impact; and was not additionally 
limited by the following after repetitive use fatigue, 
weakness, lack of endurance, and incoordination.  Upon 
neurological examination, the veteran demonstrated an 
abnormal motor function with finding of right lower extremity 
weakness of 4/5.  Sensory function was abnormal with findings 
of decreased vibration and amp.  The pin prick was more 
sensitive on the right.  The right lower extremity reflexes 
reveal knee jerk 2+ and ankle jerk 2+.  The left lower 
extremity reflexes reveal knee jerk 3+ and ankle jerk 3+.  X-
rays of the lumbar spine revealed abnormalities.  Veterbral 
body heights were maintained.  Intervertebral disc space 
narrowing was noted at L5-S1 and anterior spurring.  There 
was normal lumbar lordisis.  The diagnostic impressions were 
of degenerative disc disease and amp and degenerative joint 
disease.

A January 2006 VA progress report indicates that the veteran 
was not active due to his recent back surgery and foot pain 
(suspected gout), which required a use of a cane to ambulate.

Private treatment records dated from March 2006 to June 2006 
reflect that the veteran had severe pain in his back and leg.  
He denied any weakness, numbness, or neurologic problems.  
The physical examination showed tenderness and a positive 
straight leg raising.  X-rays shows degenerative changes.  
The veteran was neurologically intact.  The physician stated 
that there was a possible recurrence of disc herniation.  The 
MRI revealed significant stenosis.  The veteran underwent a 
lumbar laminectomy in August 2006.

During the VA examination in October 2007, the veteran 
complained of pain in the mid to low back with some radiation 
down the back of the right leg.  He described his pain as 
constant and moderate to severe in nature.  He related that 
the pain was aggravated by activity; that he was able to walk 
a half block and could lift 20 pounds; and that he manages 
his pain with medication.  He recounted that his discomfort 
is relieved with rest, and that he does not have 
exacerbations and remissions or flare-ups.  He elaborated 
that he has had no incapacitating episodes during the past 
12-month period.  The physical examination revealed that the 
veteran had some degree of distress.  He walked with a limp 
and needed to use a cane to ambulate.  There was some 
fibrosis in paravertebral musculature and some lessening of 
the lumbar lordosis.  Tenderness in the entire back was 
noted.  Straight leg raising was 70 degrees on the left and 
50 degrees on the right.  Forward flexion was 0 to 30 degrees 
with terminal pain at 30 degrees; extension was 0 to 5 
degrees with pain throughout motion; right lateral flexion 
was 0 to 30 degrees with terminal pain at 30 degrees; left 
lateral flexion was 0 to 20 degrees with terminal pain at 20 
degrees; lateral rotation to the right was 0 to 35 degrees 
with terminal pain at 35 degrees, lateral rotation to the 
left was 0 to 20 degrees with terminal pain at 20 degrees.  
With three repetitions, the veteran had pain, but no fatigue, 
weakness, lack of endurance or incoordination.  The examiner 
observed no additional limitation of motion due to pain with 
repetitions.  The knee jerks were brisk, but equal.  The 
ankle jerks were sluggish, but present.  There were no 
impairment of sensation in the lower extremities.  The 
veteran demonstrated good motor power in his lower extremity 
muscles.  He ambulated with pain and needed a cane, and he 
was unsteady without his cane.  He walked on tip-toe and on 
his heels, with difficulty.  The diagnoses were of 
degenerative disc disease with sciatica and residuals from 
lumbar laminectomy.  According to the examiner, the veteran 
showed moderate to severe back pain with some decreased range 
of motion; and he did not have flare-ups or exacerbations, or 
more painful motion on repetition, although there was pain at 
the extremes.  

Social Security Administration (SSA) records reflect that the 
veteran complained that he had difficulty standing, moving, 
and bending as result of his back pain.

Accordingly, the Board has examined the evidence for the 
periods from: June 3, 1996, to August 18, 2004; January 1, 
2005, to August 6, 2006; and March 1, 2007, to October 17, 
2007, and finds that the veteran's lumbar spine disability 
does not warrant an increased rating in excess of 20 percent, 
due to the medical evidence showing chronic low back pain; 
tenderness in the low back area; mild paraspinal muscle 
spasm; an abnormal gait; and forward flexion greater than 30 
degrees as well as a combined range of motion greater than 
120 degrees (based on each component of lumbar spine motion) 
with evidence of pain, which consistent with no more than 
moderate impairment of lumbar spine.  (See VA Examination 
Reports, dated March 1999, October 2004, and August  2005, 
and additional medical records dated July 1996 to June 2006).  
In addition, as the medical evidence for the relevant periods 
above showed no additional functional impairment of the 
lumbar spine due to pain, weakness, excess fatigability, or 
incoordination, there is no basis for a higher rating on the 
basis of limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-07.  Thus, an 
increased rating is not warranted during the period prior to 
October 18, 2007.

With respect to an increased rating in excess of 40 percent 
from October 18, 2007, the medical evidence shows that the 
veteran's lumbar spine disability is currently manifested by 
moderate to severe low back pain, which is relieved with 
medication and rest, tenderness of the entire back, an 
unsteady gait requiring the use of a cane, forward flexion to 
30 degrees with observable pain on motion, and pain at the 
extremes of range of motion with no additional functional 
limitation due to pain on repetitive motion, fatigue, 
weakness, lack of endurance or incoordination.  (See VA 
Examination Report, dated October 2007).  However, as the 
medical evidence is not tantamount to pronounced 
intervertebral disc syndrome; or, clinically characteristic 
of unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or evidence of any 
episodes of incapacitation where bed rest was prescribed by a 
physician, an increased rating in excess of 40 percent is 
warranted for this relevant time period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5289, 5293, 5243 (former and 
revised versions).

The Board also recognizes that the revised regulations, 
effective September 26, 2003, allow for a possible scheduler 
rating based upon alternative separate, combined ratings for 
chronic orthopedic and neurological manifestations of a 
lumbar spine disability.  The RO, however, has already 
assigned a separate rating for radiculopathy of the right 
lower extremity in a February 2006 rating decision.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a contusion of the lumbar area with 
degenerative disc disease and degenerative joint disease, 
postoperative lumbar laminectomy, for the periods from: June 
3, 1996, to August 17, 2004; January 1, 2005, to August 6, 
2006; and March 1, 2007, to October 17, 2007, is denied.

Entitlement to an increased rating in excess of 40 percent 
for residuals of a contusion of the lumbar area with 
degenerative disc disease and degenerative joint disease, 
postoperative lumbar laminectomy, for the period from October 
18, 2007, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


